Citation Nr: 0900853	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  05-16 774	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from November 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

The case was remanded by the Board in January 2007 for 
additional development.


FINDINGS OF FACT

1.  By an April 1976 decision, the Board denied service 
connection for left ear hearing loss.

2.  The evidence related to the veteran's left ear hearing 
loss claim that was received since the April 1976 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of service connection for left ear hearing 
loss. 38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.303, 3.304, 20.1100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA not required to provide a medical examination or opinion).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised in accordance with the provisions of 
the VCAA in April and September 2007, including specifically 
the requirement that new and material evidence be received in 
order to reopen a claim.  He was also instructed on what was 
required to substantiate the underlying claim.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran was denied service connection for left ear 
hearing loss by the Board in a decision dated in April 1976.  
The claim was denied because the veteran's SMRs did not show 
any left ear hearing loss, and a then-recent audiogram showed 
normal hearing in the left ear.  The Board determined that 
any defective hearing in the left ear was not incurred in or 
aggravated during service.  The veteran applied to have his 
claim reopened in correspondence received in May 2003.

A decision of the Board is a final decision, effective as of 
the date stamped on the face of the decision.  38 C.F.R. § 
20.1100 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the prior 
denial of service connection consisted of the veteran's 
service medical records (SMRs) through the end of his period 
of active duty ending in November 1962, private medical 
records, including a private audiological examination in 
September 1974, VA audiological examinations given in 1974 
and 1975, and a June 1975 VA examination.  His SMRs did not 
reveal any hearing loss in the left ear, and the audiological 
examinations showed normal hearing in the left ear.

The relevant evidence received since the 1976 denial of 
service connection consists of VA treatment records dated 
from February 2003 through May 2007, including audiological 
notes dated in February 2003 and March 2004, an audiological 
opinion dated in March 2005, and an April 2006 audiological 
consultation.  The veteran has been shown to have normal 
hearing, and mild to moderate hearing loss in the left ear.  
However, the records do not show that the veteran has 
impaired left ear hearing for the purposes of applying the 
laws administered by VA.  See 38 C.F.R. § 3.385.  The VA 
audiologist in the March 2005 report noted that the veteran's 
left ear hearing had been normal through the years.  The 
veteran's hearing loss was opined to not be related to 
military noise exposure.  

Having reviewed all of the evidence received since the 
Board's April 1976 denial of service connection for left ear 
hearing loss, the Board finds that there is new evidence that 
was not previously of record, but that none of it tends to 
substantiate that the veteran has a current disability that 
is related to his military service.  The veteran has not been 
shown to have impaired hearing as defined by VA that is 
related to his military service.  The new evidence does not 
tend to support his claim any differently than the evidence 
previously of record.  Thus, the new evidence is not material 
because it does not, by itself or when considered with 
previous evidence of record, raise a reasonable possibility 
of substantiating the underlying claim.  New and material 
evidence has not been received.  

The Board acknowledges the veteran's contention that he has 
left ear hearing loss that is related to his military 
service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2008).  Consequently, the veteran's own lay 
assertions as to the etiology of his left ear hearing loss 
have no probative value, and therefore are not new and 
material evidence.  




ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for left ear 
hearing loss, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


